Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 1 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 2 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 3 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 4 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 5 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 6 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 7 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 8 of 10
Case 18-83207-CRJ11   Doc 68     Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                               Document      Page 9 of 10
Case 18-83207-CRJ11   Doc 68 Filed 01/16/19 Entered 01/16/19 14:10:50   Desc Main
                            Document    Page 10 of 10
